Citation Nr: 0611660	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression 
secondary to diabetes mellitus and prostate cancer.

3.  Entitlement to restoration of service connection for type 
II diabetes mellitus.

4.  Entitlement to restoration of service connection for 
prostate cancer.

5.  Entitlement to restoration of a total disability rating 
based upon individual unemployability (TDIU).

6.  Entitlement to restoration of Dependent's Educational 
Assistance (Chapter 35).

7.  Entitlement to restoration of special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for PTSD.  In a February 
2005 rating decision the Reno, Nevada, RO, denied service 
connection for depression and severed or terminated the other 
matters on appeal.  In May 2005, the veteran testified at a 
personal hearing in Las Vegas, Nevada, before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  

The veteran withdrew his appeal as to the issue of 
entitlement to an increased rating for prostate cancer at his 
May 2005 hearing.  Therefore, the issues listed on the title 
page are the only matters remaining for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record reveals the veteran was notified of the VCAA duties 
and of the evidence necessary to substantiate his service 
connection claims, including which parties were expected to 
provide such evidence, by correspondence dated in November 
2002, April 2004, and in March 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2005).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

In this case, a review of the record shows the RO severed 
service connection for type II diabetes mellitus and prostate 
cancer and discontinued or terminated TDIU, Chapter 35, and 
special monthly compensation benefits in February 2005 based 
upon a finding that previous rating decisions were clearly 
and unmistakably erroneous.  It was noted those decisions 
erroneously established service connection under 38 C.F.R. 
§ 3.309(e) due to a presumption of exposure to certain 
herbicides during service in the Republic of Vietnam but, 
there was no verified evidence of actual service or 
visitation in Vietnam.  In support of this determination, the 
RO noted that the Vietnam Service Medal was also awarded to 
persons serving in Thailand; however, there is no indication 
of the source of this information nor was any citation 
provided.  VA rating decisions dated in October 2000 and 
June 2002, in essence, found that the veteran served in 
Thailand from April 1966 to April 1967, that he was awarded 
the Vietnam Service Medal, and that his duties involved 
visitation to Vietnam.

VA regulations provide, generally, that service connection 
will be severed only where evidence establishes that the 
determination establishing service connection was clearly and 
unmistakably erroneous.  The burden of proof is upon the 
Government.  38 C.F.R. § 3.105(d) (2005).  

The veteran contends that while he served in Thailand his 
duties involved participation in "Air America" flights to 
Laos and Vietnam, assisting the transportation of Special 
Forces and the remains of fallen servicemen in Vietnam, with 
exposure to mortar and enemy fire during flights into 
Vietnam, and handling cargo on base in Thailand and flights 
to Vietnam which included Agent Orange.  He asserts, in 
essence, that documents establishing his security clearance 
and work in classified control demonstrate his participation 
in the described operations.  He testified that he received 
marksmanship training fro a Special Forces group he called 
"SOIG 12".  A February 2003 VA medical report also noted 
the veteran stated he had received enemy fire while serving 
as a helicopter door gunner over a six month period and that 
he had been hit in the face by shrapnel on one occasion.  

The Board notes that the available evidence of record shows 
the veteran served in Thailand from April 1966 to April 1967 
and that his assigned duties were as a disbursement 
accounting specialist.  The veteran was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal; however, there 
is no indication of the bases for these awards.  His DD Form 
214 indicates that in October 1966 the SOG-12 awarded the 
veteran a small arms marksmanship medal.  A December 1966 
service medical report from the Korat Royal Thai Air Force 
base notes the veteran was working in classified control.  
There is no evidence other the veteran's own reports of 
either visitation in the Republic of Vietnam or that he 
engaged in combat with the enemy.  In the absence of any 
specific information indicating the basis for the veteran's 
award of the Vietnam Service Medal, the Board finds 
additional development is required prior to a determination 
that the underlying restoration issues were clearly and 
unmistakably erroneous.

The Board also finds that additional development is required 
to attempt to verify the claimed PTSD stressor events.  The 
veteran's service connection claim for depression is 
inextricably intertwined with the restoration issues on 
appeal and must be deferred pending additional development.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  VA must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record necessary to substantiate his 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  These notice requirements 
are to be applied to all elements of the 
claims.

2.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify the veteran's claimed 
visitation into Vietnam, exposure to 
Agent Orange on base in Thailand, and his 
specific PTSD stressor events.  All 
pertinent information should be provided 
to the JSRRC, including, but not limited 
to, the veteran's service personnel 
records and his statement(s) of alleged 
stressful events in service.  If unable 
to provide such information, JSRRC should 
be asked to identify the federal agency 
or department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to the veteran's service in Vietnam, 
Agent Orange exposure, and which specific 
PTSD stressor events, if any, have been 
verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.  

4.  After completion of the above and any 
additional development deemed necessary, 
including VA examination for PTSD based 
upon any verified stressors, if 
warranted, the issues on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the March 2005 statement of 
the case and SSOC.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





